14-3878
     Fuentes v. Griffin


 1                               UNITED STATES COURT OF APPEALS

 2                                      FOR THE SECOND CIRCUIT

 3                                                   ------

 4                                            August Term, 2015

 5   (Argued: November 17, 2015                                              Decided: July 15, 2016)

 6                                            Docket No. 14-3878

 7   _________________________________________________________

 8   JOSE ALEX FUENTES,

 9                                                   Petitioner-Appellant,

10                                          - v. -

11   T. GRIFFIN, Superintendent,

12                                       Respondent-Appellee.*
13   _________________________________________________________

14   Before: KEARSE, STRAUB, and WESLEY, Circuit Judges.

15                  Appeal from a judgment of the United States District Court for the Eastern District of

16   New York, Sandra L. Townes, Judge, denying amended petition pursuant to 28 U.S.C. § 2254 for

17   habeas corpus on the grounds that the prosecution suppressed a record of the alleged rape victim's

18   psychiatric consultation, in violation of petitioner's due process rights, see Brady v. Maryland, 373

19   U.S. 83 (1963), and that petitioner's trial counsel provided ineffective assistance. The district court

20   denied the petition on the ground that the state courts' rejections of Fuentes's constitutional claims


     *      The Clerk of Court is directed to amend the official caption to conform with the
            above.
 1   were neither contrary to nor unreasonable applications of clearly established federal law. We

 2   conclude that Fuentes's petition should have been granted on the ground that the state court's rejection

 3   of his Brady claim was an unreasonable application of the materiality standard established by Kyles

 4   v. Whitley, 514 U.S. 419 (1995).

 5                  Reversed and remanded.

 6                  Judge Wesley dissents in a separate opinion.


 7                          COLLEEN P. CASSIDY, New York, New York (Federal Defenders
 8                               of New York, Inc., Appeals Bureau, New York, New York, on
 9                               the brief), for Petitioner-Appellant.

10                          AMY APPELBAUM, Assistant District Attorney, Brooklyn, New
11                              York (Kenneth P. Thompson, District Attorney of Kings
12                              County, Leonard Joblove, Assistant District Attorney,
13                              Brooklyn, New York, on the brief), for Respondent-Appellee.



14   KEARSE, Circuit Judge:

15                  Petitioner Jose Alex Fuentes, a New York State ("State") prisoner convicted of rape

16   in the first degree and sodomy in the first degree, appeals from a judgment of the United States

17   District Court for the Eastern District of New York, Sandra L. Townes, Judge, denying his amended

18   petition pursuant to 28 U.S.C. § 2254 for a writ of habeas corpus on the grounds that the prosecution

19   suppressed a psychiatric record of an evaluation of the complainant, in violation of Fuentes's due

20   process rights, see Brady v. Maryland, 373 U.S. 83 (1963), and that Fuentes's trial counsel rendered

21   ineffective assistance by failing to prepare cross-examination or call expert witnesses to counter

22   expert testimony introduced by the prosecution. The district court denied the petition on the ground

23   that the State courts' rejections of Fuentes's constitutional claims were neither contrary to nor


                                                        2
 1   unreasonable applications of clearly established federal law, the standard set by the Antiterrorism and

 2   Effective Death Penalty Act of 1996 ("AEDPA"). On appeal, Fuentes contends principally that the

 3   rejection by the New York Court of Appeals of his Brady claim was an unreasonable application of

 4   the materiality standard established by Kyles v. Whitley, 514 U.S. 419 (1995), and that the decision

 5   of the Kings County Supreme Court--the highest State court to address his ineffective-assistance-of-

6    counsel claim on the merits--was an unreasonable application of Strickland v. Washington, 466 U.S.

7    668 (1984). For the reasons that follow, we conclude, without need to assess the claim of ineffective

 8   assistance of counsel, that Fuentes's petition should have been granted with respect to the Brady claim.

 9   The contents of the suppressed psychiatric record provided information with which to impeach the

10   complaining witness and to support the defendant's version of the events. The New York Court of

11   Appeals, as the State concedes, misread the psychiatric record. And although the State argues that

12   the error was harmless, the Court's conclusion that suppression of the document had no prejudicial

13   effect resulted from its lack of understanding of what the psychiatric record stated, along with its

14   failure to balance the evidence in light of the record as a whole and its inability to appreciate the

15   import of the document in the unique context of this case, where (a) the issue was not whether an

16   alleged rapist was the defendant but instead whether what occurred was a rape rather than a sexual

17   encounter in which the complainant participated willingly, (b) the complainant provided the only

18   evidence that what occurred was a crime, and (c) the withheld document was the only evidence by

19   which the defense could have impeached the complainant's credibility as to her mental state. We

20   reverse the decision of the district court and instruct that a new judgment be entered, ordering that

21   Fuentes be released unless the State affords him a new trial within 90 days.




                                                        3
 1                                             I. BACKGROUND



 2                   The present case arises out of the alleged sexual assault by Fuentes on a woman--

 3   referred to herein as "G.C."--on the roof of her apartment building in the early morning hours of

 4   January 27, 2002. It is undisputed that Fuentes and G.C. had oral and vaginal intercourse on that roof;

 5   but the only persons present were G.C. and Fuentes, and the issue for trial was whether the sex was

 6   consensual. As set out in greater detail below, G.C., who was 22 years old in January 2002, testified

 7   that in the wee hours of January 27 she had gone to an arcade with friends; that a few hours later she

 8   left with the same friends to go home; and that when she exited the subway alone near her home, a

 9   stranger--later identified as Fuentes--followed her home, threatened her with a knife, and raped and

10   sodomized her. In contrast, Fuentes, 23 years old in January 2002, testified that he and G.C. had met

11   in a bar at the arcade, hit it off, left together, went to G.C.'s building for the mutual purpose of having

12   sex, and had done so; however, when G.C. suggested that they see each other again and Fuentes

13   demurred, she became angry and self-deprecating and said he would be sorry. The principal issue on

14   this appeal is whether Fuentes was denied a fair trial by the prosecution's nondisclosure of the

15   psychiatric record made with respect to G.C. later on January 27.



16   A. The State's Evidence at Trial

17                   The State's trial evidence included G.C.'s medical records and the testimony of several

18   witnesses. In addition to G.C., the State's witnesses included one of the friends who had been with

19   G.C. at the arcade on January 27, two police officers, and expert witnesses.




                                                         4
 1          1. G.C.'s Testimony

 2                  G.C. testified that just after midnight on January 27 she, her friend Tammy Little (or

 3   "Tammy"), and Tammy's sister, cousin, and mother were in Manhattan at an arcade in Times Square.

 4   Some three hours later, G.C. and her friends left to go home to Brooklyn by subway. At the

 5   appropriate stop, G.C. left the others and switched to a G train to the Flushing Avenue station, near

 6   the Marcy Projects where she lived with her mother and three sisters. While walking home from that

 7   subway station, G.C. noticed a man--identified at trial as Fuentes--walking behind her.

 8                  When G.C. entered her building, Fuentes followed her inside. Having "a bad feeling,"

 9   G.C. declined to get into the building's elevator with Fuentes, intending to use it after he had used it.

10   (Trial Transcript ("Tr.") 368-69.) However, when the elevator returned to the ground floor, Fuentes

11   was still inside. He appeared to be exiting, but as G.C. was entering, he pushed her in and followed

12   her; Fuentes put a knife to her neck, and told her, "'don't do nothing stupid or I'll cut you.'" (Id.

13   at 369-70.) They took the elevator to the sixth floor, the top floor and the floor on which G.C.'s

14   apartment was located; they then walked up a flight of stairs to the roof. Once on the roof, Fuentes

15   forced G.C. to engage in oral and vaginal sex. G.C. did not see a condom and did not recall that one

16   was used. (See id. at 375, 426.)

17                  They then took the stairs and elevator down, with Fuentes holding his knife to G.C.'s

18   neck. After they exited the building, Fuentes put the knife away, put his arm around G.C.'s shoulders

19   as if she "was his girlfriend," and "asked [G.C.] to walk with him to the train station." (Id. at 377.)

20   On the way, Fuentes apologized and said "he was going through something." (Id. at 377-78.) Fuentes

21   told G.C. his mother was from Honduras, and G.C. testified that she "must have" told him she too was

22   Honduran. (Id. at 403.) Fuentes told G.C. his name was "Alex." (Id. at 378, 428.)


                                                        5
 1                  When they arrived at the subway station and went down the stairs, Fuentes took G.C.'s

 2   cell phone, powered it down, wiped its surface, and returned it to her. He warned G.C. not to call the

 3   police. (See id. at 379.) When Fuentes asked G.C. "'which side goes to Queens?'" she informed him

 4   they were on the wrong side; they went back up to the street, and Fuentes crossed to the side on which

5    the G train goes to Queens. (See id.)

6                   G.C. watched Fuentes descend toward the Queens-bound platform; she then walked

 7   back to her apartment and went to sleep. (See id. at 380-81.) She did not tell her mother she had been

 8   raped. Asked why, G.C. responded, "[b]ecause she wouldn't have believed me." (Id. at 381.)

 9                  When G.C. awoke around noon, she got dressed and went to Tammy's home, where

10   she told Tammy and Tammy's sister and mother that she had been raped. After about an hour, G.C.

11   left and went to Woodhull Hospital and reported that she had been raped. A rape kit was prepared,

12   and hospital personnel informed the police. (See id. at 383.) G.C. described her attacker to the police.



13          2. Testimony of Tammy Little

14                  Tammy Little, G.C.'s good friend since high school, testified that she, her mother, and

15   her sister were at the arcade in Times Square with G.C. in the early morning hours of January 27;

16   Tammy testified that the four of them eventually left Manhattan together via subway. (See

17   Tr. 501-02). Tammy did not see Fuentes that night, nor did she see G.C. talk to any men while they

18   were at the arcade. (See id. at 504-05.)

19                  Tammy testified that G.C. came to her house in the afternoon on January 27 and told

20   Tammy and Tammy's mother that she had been raped "when she was home, she was going into the

21   building." (Id. at 503.) Tammy testified that G.C. did not provide any other details; she "didn't tell

22   [them] she got raped at knifepoint" (id. at 507):

                                                         6
 1                         Q. And when she told you she got raped, what did she say to you?
 2                   What did she say?

 3                          A. That was it, that she was raped.

 4   (Id.) In response, Tammy and her mother were in shock, did not tell G.C. to call the police, and said

 5   nothing. (See id. ("I didn't say anything.").) G.C. departed; Tammy did not know where she went

 6   (see id. at 504):

 7                          Q. So she came in, told you she was raped and just left?

 8                          A. Yes.

 9   (Id. at 508.)



10           3. Police Witness Testimony

11                   Police officer Kevin Fedynak and his partner interviewed G.C. at Woodhull Hospital

12   on January 27. Fedynak testified that G.C. described her attacker as a well-dressed "male Hispanic,

13   light skin, about six foot two, 200 pounds, going by the name of Alex." (Tr. 456; see id. at 465.)

14                   Police detective Steven Litwin testified that two years later, in January 2004, he was

15   informed that the male DNA collected in G.C.'s rape kit matched that of Fuentes. He arrested Fuentes

16   in June of that year. (See id. at 676-78.)

17                   Litwin had interviewed G.C. in September of 2002--her first police interview since

18   January 27, 2002, another detective having made several unsuccessful attempts to interview her in the

19   interim. (See id. at 675-76, 682-83; see also id. at 405-08 (testimony of G.C.).) Litwin testified--after

20   reviewing the record of his September 2002 interview of G.C.--that in describing the January 27

21   events to him, G.C. told him that Fuentes was not on her building's elevator when it returned to the

22   ground floor; instead, she got on the empty elevator alone, but the elevator then stopped at the second


                                                        7
 1   floor. (See id. at 684-85.) (G.C., in her testimony, denied having given Litwin this version of the

 2   event (see id. at 419-20).)



 3           4. Medical and Expert Evidence

 4                   The record of G.C.'s physical examination at the hospital on January 27 indicated that

 5   her appearance was within normal limits, as were her skin, sensory organs, and alertness. (See

 6   Tr. 568-71, 573.) The examination did not reveal any bruises, swelling, or lacerations anywhere on

 7   her body, or any marks on her neck to indicate any trauma. (See id. at 571-72, 576-77, 586-87 ("no

 8   signs of trauma to any" "parts of [G.C.'s] body that were examined").) On "the assumption that she

 9   [had been] sexually assaulted," G.C. "was given prophylactic antibiotics for sexually transmitted

10   diseases." (Id. at 565.) The examination had revealed "no external or internal trauma . . . in the pelvic

11   area." (Id. at 564.)

12                   The State called two expert witnesses with respect to the effects of rapes on victims.

13   One, Daniel McSwiggan, was a Woodhull Hospital nurse who was certified in sexual assault forensic

14   examination. McSwiggan, who had not examined G.C., testified that "the absence of visible trauma

15   to [G.C.'s] vaginal area," noted during her January 27 pelvic examination, did not mean that she had

16   not been raped. (Id. at 565-66.)

17                   The other, Dr. Eileen Treacy, was a psychologist who also had not examined G.C. She

18   testified that "a recognizable pattern of behavior that is exhibited by victims of sexual assault," called

19   "rape trauma syndrome" (id. at 646), may include delayed reporting of the event. However, rapes by

20   strangers are "reported with higher frequency" than non-stranger rapes. (Id. at 653, 659.)




                                                         8
 1   B. Fuentes's Defense

 2                  Fuentes testified in his own defense and called one additional witness. The latter was

 3   Aubry Weekes, a private investigator who was a retired New York City detective and who

 4   interviewed G.C. for the defense in February 2005. Weekes testified that G.C. told him she had met

 5   Fuentes at the arcade and had left with him; she "[s]aid Mr. Fuentes took her home." (Tr. 711.) (G.C.,

 6   in her testimony, denied having told Weekes that she met Fuentes at the arcade (see id. at 430-31).)

7    Weekes testified that G.C. did not tell him she had left the arcade with Tammy (see id. at 711); she

 8   did not tell him she was raped at knifepoint (see id. at 698); she did not tell him she was raped (see

 9   id.).

10                  Fuentes testified that in the early morning hours of January 27, 2002, he and two

11   friends were at the arcade in Times Square, and there he met G.C. in the bar on the second floor. (See

12   id. at 716-18.) Fuentes told G.C. his name was "Alex Fuentes" (id. at 759); he testified that he is

13   called "Alex" although his first name is "Jose," because all of the males in his family have the first

14   name Jose and they all go by their middle names (id. at 716). Fuentes testified that he and G.C.

15   conversed, discussing school, their jobs, their birthdays, their shared connection to Honduras, music,

16   and the Honduran singer "Lisa Left Eye Lopez" [sic]. (Id. at 719-20.)

17                  Around 4 a.m., Fuentes said he was leaving; G.C. said she was leaving too, and

18   Fuentes suggested that they go to a place near where he lived in Queens, or to his apartment. He and

19   G.C. left the arcade together, taking the R train to Queens, and engaging in kissing, heavy petting, and

20   giggling en route (see id. at 742, 744). However, when Fuentes mentioned that they would need to

21   be quiet in his apartment because a relative was living with him, G.C. told him that "she had a better

22   spot [for them] to go to." (Id. at 723.) Fuentes and G.C. changed trains at Queens Plaza and took the

23   G train to the Flushing Avenue stop. G.C. led Fuentes from the subway station to her apartment

                                                        9
 1   building, where she took him to the roof. Once on the roof, Fuentes and G.C. engaged in oral and

 2   vaginal intercourse. Fuentes stated that he put on a condom prior to the vaginal intercourse, but that

 3   it broke during the act; in the heat of the moment, with G.C.'s encouragement, he continued without

 4   one.

 5                  When they were done, Fuentes asked G.C. how to get back to the subway, and she

 6   offered to walk with him. (See id. at 754-55.) On the way, G.C. suggested that the two of them "go

 7   to South Street Seaport and basically hang out again." (Id. at 755.) Fuentes, however, preoccupied

 8   with thoughts of the need to get an STD test because he had had unprotected sex with someone he had

 9   just met, did not immediately respond. G.C. asked Fuentes if he was listening to her and pointed out

10   that he had not yet asked for her phone number. When Fuentes suggested that they just "'leave things

11   the way they are,'" G.C. asked if Fuentes thought she was "'a ho.'" (Id. at 757.) Fuentes assured G.C.

12   that he was not judging her, but reiterated that it was a "'one-night stand'" and that he would like to

13   "'leave it at that.'" (Id.) Now upset, G.C. told Fuentes that he must think she was "'a ho'" and that he

14   was "'going to be sorry.'" (Id. at 757-58.) Fuentes testified that G.C. was so vehement that a subway

15   employee in the booth looked up at them. Because G.C. "was acting erratic" and seemed "unstable,"

16   Fuentes told G.C. that he was leaving and did not want her phone number. (Id. at 758.) When he

17   walked away, G.C. cursed at him.



18   C. The Undisclosed Psychiatric Record

19                  While in the middle of his closing argument, Fuentes's attorney was leafing through

20   the trial exhibits, including the medical records the State had introduced. He discovered among G.C.'s

21   medical records a page--titled "Record of Consultation"--that the prosecution had not produced to the

22   defense. The Record of Consultation (or "ROC") disclosed that when G.C. was at Woodhull Hospital

                                                       10
 1   on January 27 having reported she had been raped, she had a psychiatric consultation. In pertinent

 2   part, the Record of Consultation reads as follows:

 3                           [G.C.] is a 22 y-o Black female, single, living w/ mothe[r], working in
 4                   McDonalds x 2m, reporting depression x 2y and ideas of killing herself since
 5                   then, because she has "family problems" feeling mistreated by mother,
 6                   frequent crying spells, withdrawn, lack of energy - Now, she feels angry at
 7                   herself "because she went home late and put herself a[t] risk" - Fair sleep - She
 8                   has no SI currently and her depression is "as usual"

 9                   -PPH: (-) - Substance Abuse Hx: Marijuana use x 2, last y
10                   -PMH: Asthma - LMP: 1/02
11                   -MSE: A + 0 x3, mood depressed, denies S/H ideations or A/V hallucinations,
12                   no delusions elicited.
13                   IMP: I Dysthymic Disorder: Pt wants someone to talk to about her problems. -
14                   Cannabis Abuse.
15                   Suggest: Refer to Psych Clinic upon D/C.

16   (Court Exhibit A-1 (emphases added).)

17                   Upon discovering the previously undisclosed Record of Consultation, Fuentes's

18   attorney requested a sidebar, and he later moved for a mistrial on the ground that the nondisclosure

19   of the ROC constituted a Brady due process violation. Fuentes's attorney had been assured by the

20   prosecutor that all of G.C.'s medical records had been turned over (see, e.g., Tr. 843-44), and yet the

21   defense had not been given the Record of Consultation (see, e.g., id. at 844-45). He argued that the

22   cross-examination he could have conducted if he had known of the ROC "would have had a major

23   effect on th[e] jury's opinion of [G.C.'s] credibility in this case." (Id. at 847.) Further, G.C.'s mental

24   health history as shown in the ROC would have substantiated Fuentes's account of G.C.'s erratic

25   behavior at the subway station, and thus supported Fuentes's version of the events. (See, e.g., id.

26   at 863-64.) Counsel also pointed out that during her trial testimony, G.C. "broke down on the stand

27   and cried many times. And the jury could have very easily been led to believe the reason she was

28   crying was the result of this incident. Now, after looking at this psych. record, we find she was crying

29   well before the events of that evening . . . ." (Id. at 851.)

                                                        11
 1                   The prosecutor admitted to the judge that she had intentionally withheld the Record

 2   of Consultation from discovery but stated that she did so out of concern for psychiatrist-patient

 3   privilege. The court admonished the prosecutor for failing to at least disclose the document to the

 4   court to obtain a ruling on discoverability; it reserved judgment on Fuentes's mistrial motion until

 5   after return of the verdict.

 6                   The jury, on its second day of deliberations, found Fuentes guilty of first-degree rape

 7   and first-degree sodomy. The court did not grant a mistrial, having concluded (see id. at 866-67) that

 8   the Record of Consultation was not Brady evidence because the document did not contain anything

 9   exculpatory. After denying a posttrial motion to set aside the verdict because of the asserted Brady

10   violation, inter alia, the court sentenced Fuentes principally to 25 years' imprisonment.



11   D. The State-Court Appeals

12                   Fuentes appealed his conviction, renewing his contention, inter alia, that the State's

13   deliberate suppression of the Record of Consultation constituted a Brady violation that denied him

14   a fair trial. The Appellate Division affirmed, stating that "[w]hile the People unquestionably have a

15   duty to disclose exculpatory material in their control, a defendant's constitutional right to a fair trial

16   is not violated when, as here, he is given a meaningful opportunity to use the allegedly exculpatory

17   material to cross-examine the People's witnesses or as evidence during his case . . . ." People v.

18   Fuentes, 48 A.D.3d 479, 479, 851 N.Y.S.2d 628, 628 (2d Dep't 2008), aff'd on other grounds, 12

19   N.Y.3d 259, 879 N.Y.S.2d 373 (2009).

20                   The New York Court of Appeals, in a 5-2 decision, affirmed, concluding that "the

21   undisclosed document is not material," and that therefore, "the People's nondisclosure, while ill-

22   advised, does not constitute a Brady violation." People v. Fuentes, 12 N.Y.3d at 260, 879 N.Y.S.2d


                                                        12
 1   at 374. The Court of Appeals majority (or "Majority") recognized that although all of G.C.'s medical

 2   records had supposedly been disclosed to the defense pursuant to the State's open-file discovery

 3   agreement, and they were all introduced in evidence by the State during its direct case, the Record of

 4   Consultation, made by a hospital psychiatrist who interviewed G.C. on January 27, had been withheld

 5   from discovery. See id. at 261-62, 879 N.Y.S.2d at 375. Thus, "[u]naware of its existence, defense

 6   counsel did not cross-examine any of the People's witnesses regarding the information contained in

 7   the consultation note." Id. at 262, 879 N.Y.S.2d at 375. The Majority stated that

 8                          [t]he Due Process Clauses of the Federal and State Constitutions both
 9                  guarantee a criminal defendant the right to discover favorable evidence in the
10                  People's possession material to guilt or punishment (see Brady, 373 US
11                  at 87-88; People v Bryce, 88 NY2d 124, 128 [1996]). Impeachment evidence
12                  falls within the ambit of a prosecutor's Brady obligation (see Giglio v United
13                  States, 405 US 150, 154-155 [1972]). To establish a Brady violation, a
14                  defendant must show that (1) the evidence is favorable to the defendant
15                  because it is either exculpatory or impeaching in nature; (2) the evidence was
16                  suppressed by the prosecution; and (3) prejudice arose because the suppressed
17                  evidence was material (see Strickler v Greene, 527 US 263, 281-282 [1999]).

18   People v. Fuentes, 12 N.Y.3d at 263, 879 N.Y.S.2d at 376 (emphases added).

19                  The Court noted that, under New York law, if the accused has "ma[de] a specific

20   request for a document" that is withheld, the appropriate standard to measure materiality is whether

21   there is "a reasonable possibility" that the failure to disclose the exculpatory evidence contributed to

22   the verdict. Id., 879 N.Y.S.2d at 376 (internal quotation marks omitted). The Majority assumed the

23   applicability to Fuentes of the "reasonable possibility" standard--a burden lower than the federal

24   standard of "reasonable probability," see People v. Vilardi, 76 N.Y.2d 67, 72, 75-77, 556 N.Y.S.2d

25   518, 520, 522-23 (1990) (internal quotation marks omitted) (emphases in Vilardi)--but concluded that

26   Fuentes had not shown materiality, as it found that the document would have been more valuable to

27   the prosecution than the defense:




                                                       13
 1                  [D]isclosure of this one-page document would not have altered the outcome
 2                  of the case. Significantly, the document notes that the victim was upset
 3                  because she placed herself in danger when she walked home from the train by
 4                  herself in the early morning hours preceding her attack. That information
 5                  would have undoubtedly strengthened the People's case by corroborating the
 6                  victim's testimony that she walked home alone when defendant accosted her
 7                  at knifepoint.

 8   People v. Fuentes, 12 N.Y.3d at 263-64, 879 N.Y.S.2d at 376-77 (footnote omitted) (emphases

 9   added). In concluding that the document's value to the defense, in contrast, would have been "at best,

10   minimal," the Court stated that

11                          [a]lthough the document notes that the victim had experienced suicidal
12                  thoughts, it is unclear whether these thoughts were the result of having been
13                  raped only hours earlier, or due to more general feelings of depression,
14                  stemming from a strained relationship with her mother. Further, the record of
15                  consultation does not note that the victim was suffering from any serious
16                  psychiatric conditions creating hallucinations or delusions; in fact it indicates
17                  that the victim had no previous psychiatric history. . . .

18                          Defendant argues that the statement in the document noting the victim's
19                  "cannabis abuse" would have changed the outcome of the case. The report
20                  explains that the victim only used marijuana twice during the past year, and
21                  nowhere does it state that she took any other substances that could have
22                  seriously impacted or impaired her perceptions of reality. Therefore, in the
23                  context of this case, the value of the undisclosed information as admissible
24                  impeachment evidence would have been, at best, minimal.

25   Id. at 264, 879 N.Y.S.2d at 377 (emphases added). The Court stated further that

26                  defendant's version of events was contradicted in several key respects. The
27                  friend's testimony refuted defendant's version because she testified that the
28                  victim left Manhattan and boarded a train with her and her family without
29                  defendant ever being present. Further, the victim testified in specific detail
30                  regarding how defendant took steps to avoid apprehension, including turning
31                  her cell phone off and wiping it clean of fingerprints. It is also contrary to
32                  common sense to believe that the victim would have invented a rape and
33                  subjected herself to an invasive hospital examination in the hope of getting
34                  revenge for defendant's supposed refusal of her advances. She did not have a
35                  way of leading the police to defendant, or any reason to be confident he would
36                  ever be caught; he was not identified until the DNA match was found years
37                  later.

38   Id. at 264-65, 879 N.Y.S.2d at 377 (emphases added).

                                                       14
 1                  The Majority concluded that disclosure of the Record of Consultation "would not have

 2   changed the outcome of the trial," and hence did not meet the Brady materiality standard because of

 3   what the Majority viewed as the "strength of the People's case," "the implausibility of defendant's

 4   version of [the] events," and the "document's extremely limited utility as impeachment evidence."

 5   Id. at 265, 879 N.Y.S.2d at 377.



 6   E. The Federal Habeas Proceedings

 7                  In 2011, Fuentes, proceeding pro se, timely commenced the present habeas case,

8    raising multiple constitutional claims. In 2012, following exhaustion of his claims in state court, the

9    district court appointed counsel to represent him, and the amended habeas petition was filed, asserting

10   only the Brady claim and a Sixth Amendment claim of ineffective assistance of counsel. Both claims

11   were rejected by the district court.

12                  The magistrate judge to whom the district court referred Fuentes's petition for report

13   and recommendation recommended that the petition be granted on the ground that the New York

14   Court of Appeals unreasonably applied the materiality standard for Brady claims set by the Supreme

15   Court in Kyles v. Whitley, 514 U.S. 419. The magistrate judge concluded principally that the New

16   York Court of Appeals majority erred (a) in not realizing that the Record of Consultation stated that

17   G.C. had been in a state of depression for two years, (b) in apparently not recognizing that the

18   prosecution's failure to produce this document deprived Fuentes of the opportunity to investigate and

19   cross-examine G.C. with regard to her mental health history, and (c) in unreasonably discounting the

20   importance of this impeachment material, given that G.C.'s testimony was the only inculpating

21   evidence.




                                                       15
 1                  The district court, in a Memorandum and Order dated September 30, 2014 ("D.Ct.

 2   Ord."), denied habeas, rejecting the recommendation to grant the writ on the basis of the Brady claim.

 3   Although agreeing with the magistrate judge that the New York Court of Appeals misread the Record

 4   of Consultation with respect to the duration of G.C.'s depression, the district court concluded that "it

 5   was not clearly established by federal law that the information contained in the ROC was material for

 6   Brady purposes," D.Ct. Ord. at 10-11, because "[t]he Supreme Court has not addressed whether

 7   mental health information such as the type contained in the ROC is considered 'material' for Brady

 8   purposes," id. at 12. The district court also stated that the Record of Consultation in no way suggested

 9   that G.C. was unable to accurately and truthfully perceive and recall events. Id.



10                                             II. DISCUSSION



11                  Fuentes moved in this Court for a certificate of appealability, arguing that the New

12   York Court of Appeals' rejection of his Brady claim was an unreasonable application of federal law,

13   and that the State Supreme Court's rejection of his ineffective-assistance-of-counsel claim was an

14   unreasonable application of Strickland v. Washington, 466 U.S. 668. This Court granted the motion.

15   As we now conclude that the writ should have been granted on the basis of the Brady claim, awarding

16   Fuentes release or a new trial, we do not further address his claim of ineffective assistance of counsel.



17   A. AEDPA Principles

18                  To the extent pertinent here, AEDPA provides that "with respect to any claim that was

19   adjudicated on the merits in State court proceedings," a federal court may not grant a state prisoner's

20   petition for habeas corpus relief unless the state court's adjudication of the claim


                                                        16
 1                   resulted in a decision that was contrary to, or involved an unreasonable
 2                   application of, clearly established Federal law, as determined by the Supreme
 3                   Court of the United States,

 4   28 U.S.C. § 2254(d)(1) (emphases added). "'[C]learly established Federal law' under § 2254(d)(1)"

 5   refers to "the governing legal principle or principles set forth by the Supreme Court at the time the

 6   state court renders its decision." Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003) ("Andrade").

 7                   A state-court decision is "contrary to" clearly established federal law "'if the state court

 8   applies a rule that contradicts the governing law set forth in [the Supreme Court's] cases' or 'if the state

 9   court confronts a set of facts that are materially indistinguishable from a decision of th[e Supreme]

10   Court and nevertheless arrives at a result different from [Supreme Court] precedent.'" Id. at 73

11   (quoting Williams [Terry] v. Taylor, 529 U.S. 362, 405-06 (2000) ("Williams [Terry]")). A state-

12   court decision is an "unreasonable application of" clearly established federal law "'if the state court

13   identifies the correct governing legal principle from th[e Supreme] Court's decisions but unreasonably

14   applies that principle to the facts of the prisoner's case.'" Andrade, 538 U.S. at 75 (quoting Williams

15   [Terry], 529 U.S. at 413).

16                   In order to hold that a state court's adjudication constituted "an unreasonable

17   application of" a Supreme Court holding, a federal court must find more than just "that the relevant

18   state-court decision applied clearly established federal law erroneously or incorrectly," Williams

19   [Terry], 529 U.S. at 411, for "the purpose of AEDPA is to ensure that federal habeas relief functions

20   . . . not as a means of error correction," but rather "as a 'guard against extreme malfunctions in the

21   state criminal justice systems,'" Greene v. Fisher, 132 S. Ct. 38, 43 (2011) (quoting Harrington v.

22   Richter, 562 U.S. 86, 102 (2011) ("Richter") (other internal quotation marks omitted). Thus, "[r]elief

23   is available under § 2254(d)(1) only if the state court's decision is objectively unreasonable."

24   Yarborough v. Alvarado, 541 U.S. 652, 665 (2004) ("Alvarado"); see, e.g., Williams [Terry], 529 U.S.

25   at 410-13; Andrade, 538 U.S. at 75.


                                                         17
 1                  Ultimately, "[a]s a condition for obtaining habeas corpus from a federal court, a state

 2   prisoner must show that the state court's ruling on the claim being presented in federal court was so

 3   lacking in justification that there was an error well understood and comprehended in existing law

 4   beyond any possibility for fairminded disagreement." Richter, 562 U.S. at 103. In applying this

 5   principle, we bear in mind that

 6                  the range of reasonable judgment can depend in part on the nature of the
 7                  relevant rule. If a legal rule is specific, the range may be narrow. Applications
 8                  of the rule may be plainly correct or incorrect. Other rules are more general,
 9                  and their meaning must emerge in application over the course of time.
10                  Applying a general standard to a specific case can demand a substantial
11                  element of judgment. As a result, evaluating whether a rule application was
12                  unreasonable requires considering the rule's specificity. The more general the
13                  rule, the more leeway courts have in reaching outcomes in case-by-case
14                  determinations.



15   Alvarado, 541 U.S. at 664. But "[c]ertain principles are fundamental enough that when new factual

16   permutations arise, the necessity to apply the earlier rule will be beyond doubt." Id. at 666.



17   B. Due Process and the Prosecutorial Duty of Disclosure

18                  The due process principles applicable here are well and clearly established. "The

19   prosecution[ has an] affirmative duty to disclose evidence favorable to a defendant . . . ." Kyles, 514

20   U.S. at 432. That duty

21                  can trace its origins to early 20th-century strictures against misrepresentation
22                  and is of course most prominently associated with th[e Supreme] Court's
23                  decision in Brady v. Maryland, 373 U.S. 83 (1963). See id., at 86 (relying on
24                  Mooney v. Holohan, 294 U.S. 103, 112 (1935), and Pyle v. Kansas, 317 U.S.
25                  213, 215-216 (1942)).

26   Kyles, 514 U.S. at 432. The contours of the duty have progressively been refined. In Brady, the

27   Supreme Court held "that the suppression by the prosecution of evidence favorable to an accused upon


                                                       18
 1   request violates due process where the evidence is material either to guilt or to punishment,

 2   irrespective of the good faith or bad faith of the prosecution." 373 U.S. at 87. In United States v.

 3   Agurs, 427 U.S. 97, 107 (1976), the Court held that the duty to disclose such evidence is applicable

 4   irrespective of whether the accused made a request. In United States v. Bagley, 473 U.S. 667, 676

 5   (1985), the Court held that the duty to disclose exists irrespective of whether the information bears

 6   on the defendant's innocence or a witness's impeachment. And if the withheld evidence contains

 7   material for impeachment, it falls within the Brady principles even if it may also be inculpatory: "Our

 8   cases make clear that Brady's disclosure requirements extend to materials that, whatever their other

 9   characteristics, may be used to impeach a witness." Strickler v. Greene, 527 U.S. 263, 282 n.21

10   (1999); see, e.g., Bagley, 473 U.S. at 676.

11                   However, the withholding of such evidence does not violate the accused's due process

12   right unless the evidence is "material," in the sense that "there is a reasonable probability that, had the

13   evidence been disclosed to the defense, the result of the proceeding would have been different." Id.

14   at 682. In Banks v. Dretke, 540 U.S. 668 (2004), the Supreme Court stated,

15                   [o]ur touchstone on materiality is Kyles v. Whitley, 514 U.S. 419 (1995).
16                   Kyles instructed that the materiality standard for Brady claims is met when
17                   "the favorable evidence could reasonably be taken to put the whole case in
18                   such a different light as to undermine confidence in the verdict." 514 U.S.,
19                   at 435.

20   Banks, 540 U.S. at 698 (emphases ours). Thus, the Brady materiality

21                   question is not whether the defendant would more likely than not have
22                   received a different verdict with the evidence, but whether in its absence he
23                   received a fair trial, understood as a trial resulting in a verdict worthy of
24                   confidence. A "reasonable probability" of a different result is accordingly
25                   shown when the government's evidentiary suppression "undermines confidence
26                   in the outcome of the trial." Bagley, 473 U.S., at 678.

27   Kyles, 514 U.S. at 434 (emphases ours). The "defendant need not demonstrate that after discounting

28   the inculpatory evidence in light of the undisclosed evidence, there would not have been enough left

                                                         19
 1   to convict." Id. at 434-435. He need only show, considering the record as a whole, a "reasonable

 2   probability"--and "the adjective is important," id. at 434 (internal quotation marks omitted) (emphasis

 3   ours)--of a different result great enough to "undermine[] confidence" that the jury would have found

 4   him guilty beyond a reasonable doubt, id. (internal quotation marks omitted).

 5                   In Strickler, in which the petitioner had been convicted of capital murder, one issue

 6   at trial was the identity of the robbers/murderers, and evidence for impeachment of an eyewitness to

 7   the robbery had been suppressed. The Supreme Court noted that there was "considerable forensic and

 8   other physical evidence linking petitioner to the crime," including: the petitioner's fingerprints on the

 9   inside and outside of the victim's car; "shoe impressions," near where the victim's body was found,

10   "match[ing] the soles of shoes belonging to petitioner"; a bag at petitioner's mother's house containing

11   identification cards belonging to the victim; and hairs near the victim's body that "were

12   microscopically alike in all identifiable characteristics to petitioner's hair." Strickler, 527 U.S. at 293

13   & n.41, 268-69 (internal quotation marks omitted). The Strickler Court approved the rejection of the

14   petitioner's Brady claim because it was "not convinced . . . that there [wa]s a reasonable probability

15   that the jury would have returned a different verdict" if the testimony of the eyewitness in question

16   "had been either severely impeached or excluded entirely." Id. at 296. In sum, "in Strickler,

17   considerable forensic and other physical evidence link[ed] [the defendant] to the crime and supported

18   the capital murder conviction," Banks, 540 U.S. at 701 (internal quotation marks omitted), and "[t]he

19   witness whose impeachment was at issue in Strickler gave testimony that was in the main

20   cumulative," id. at 700. "In contrast" in Banks, the Court's confidence in the verdict was undermined

21   where the testimony of the witness who could have been impeached by the withheld evidence was

22   "the centerpiece" of the relevant phase of the prosecution's case. Id. at 701.




                                                         20
 1                    With these principles in mind, and reviewing the decision of the district court de novo,

 2   see, e.g., Contreras v. Artus, 778 F.3d 97, 106 (2d Cir. 2015), we conclude (1) that the district court

 3   erred in ruling that federal law as set forth by the Supreme Court did not sufficiently clearly establish

 4   that records as to a witness's mental health may be Brady material, and (2) that the decision of the

 5   New York Court of Appeals was an unreasonable application of the above Brady standards.



 6   C.     The Applicability of Brady to Available Psychiatric Records as Clearly Established by the
 7          Supreme Court of the United States



 8                    The district court ruled that AEDPA precludes habeas relief to Fuentes on his Brady

 9   claim on the ground that the United States Supreme Court has not sufficiently clearly addressed

10   whether records as to a witness's mental health, such as the Record of Consultation here showing

11   G.C.'s depression and Dysthymic Disorder, may properly be considered Brady material. We disagree.

12   Based on clearly established fundamental rights and principles, we think it indisputable that if the

13   prosecution has a witness's psychiatric records that are favorable to the accused because they provide

14   material for impeachment, those records fall within Brady principles, and that the Supreme Court has

15   so recognized.

16                    The Confrontation Clause of the Sixth Amendment, made applicable to the states by

17   the Fourteenth Amendment, see Pointer v. Texas, 380 U.S. 400, 403-06 (1965), guarantees the

18   defendant in a criminal prosecution the right to confront the witnesses against him. This "means more

19   than being allowed to confront the witness physically," for "[t]he main and essential purpose of

20   confrontation is to secure for the opponent the opportunity of cross-examination," Davis v. Alaska,

21   415 U.S. 308, 315-16 (1974) (internal quotation marks and emphasis omitted), and "the cross-

22   examiner has traditionally been allowed to impeach, i.e., discredit, the witness," id. at 316.

                                                        21
 1                   In particular, a witness's "credibility" may be attacked "by means of cross-examination

 2   directed toward revealing possible biases, prejudices, or ulterior motives of the witness as they may

 3   relate directly to issues or personalities in the case at hand." Id. (emphases added); see, e.g., United

 4   States v. Abel, 469 U.S. 45, 52 (1984) ("[b]ias is a term used . . . to describe the relationship between

 5   a party and a witness which might lead the witness to slant, unconsciously or otherwise, his testimony

 6   in favor of or against a party" (emphasis added)). Cross-examination is especially "important where

 7   the evidence consists of the testimony of individuals whose memory might be faulty or who, in fact,

 8   might be perjurers or persons motivated by malice, vindictiveness, intolerance, prejudice, or

 9   jealousy." Greene v. McElroy, 360 U.S. 474, 496 (1959) (emphases added). "A successful showing

10   of bias on the part of a witness would have a tendency to make the facts to which he testified less

11   probable in the eyes of the jury than it would be without such testimony." Abel, 469 U.S. at 51.

12                   These principles are sufficiently fundamental that their applicability to available

13   psychiatric evidence raising questions about the witness's biases and the reliability of his or her

14   testimony is beyond doubt. In Williams [Michael] v. Taylor, 529 U.S. 420 (2000) ("Williams

15   [Michael]"), one of the Supreme Court's earliest opinions exploring AEDPA, the Court dealt with a

16   habeas claim that "the prosecution had violated Brady v. Maryland, 373 U.S. 83 (1963), in failing to

17   disclose a report of a . . . psychiatric examination" of Jeffrey Alan Cruse, the petitioner's collaborator

18   in robbery and murder who was the main witness against the petitioner at trial. Williams [Michael],

19   529 U.S. at 427. The report described Cruse as having feelings of worthlessness and constant suicidal

20   thoughts, see id. at 439; and at Cruse's sentencing, his attorney cited the report's statement that Cruse

21   was suffering from, inter alia, severe depression, see id. at 438. There was no question that the

22   prosecution's failure to disclose the psychiatric report could be a proper basis for a habeas petition

23   under Brady: The Supreme Court noted that when Cruse was sentenced, there were "repeated


                                                        22
 1   references to a 'psychiatric' or 'mental health' report in [the sentencing] transcript . . . . with details that

 2   should have alerted counsel to a possible Brady claim." Id. (emphases added).

 3                     Rather, the question facing the Supreme Court was whether, under AEDPA, the

 4   petitioner could be given a federal-court evidentiary hearing on the claim, see 28 U.S.C. § 2254(e)(2)

 5   (limiting the right to such a hearing "[i]f the applicant has failed to develop the factual basis of a claim

 6   in State court proceedings"). The Supreme Court noted that although "[t]he transcript put petitioner's

 7   state habeas counsel on notice of the report's existence and possible materiality," Williams [Michael],

 8   529 U.S. at 439--indeed, "state habeas counsel" had "attached [a copy of the transcript] to the state

 9   habeas petition he filed," id. at 438--"[p]etitioner did not develop, or raise, . . . the prosecution's

10   alleged Brady violation regarding Cruse's psychiatric report until he filed his federal habeas petition,"

11   id. at 429. The Court thus concluded that Williams was not entitled to an evidentiary hearing because

12   he had "not exercise[d] the diligence required to preserve the claim that nondisclosure of Cruse's

13   psychiatric report was in contravention of Brady." Williams [Michael], 529 U.S. at 437-38.

14                   We think it beyond doubt that the Supreme Court recognizes the application of Brady

15   principles to a witness's psychiatric records, possessed by the prosecution, that may be used to

16   impeach his credibility, particularly where, as here, the witness's testimony is the only evidence that

17   there was in fact a crime and the State's other evidence is not strong enough to sustain confidence in

18   the verdict.



19   D. The Decision of the New York Court of Appeals

20                   Although the New York Court of Appeals recognized that Brady principles are

21   applicable to impeachment evidence in available psychiatric records, we conclude that its ultimate

22   determination in this case--that the suppression of the Record of Consultation was not prejudicial--

23   constituted an unreasonable application of Supreme Court principles for several reasons.


                                                           23
 1                  First, a materiality analysis requires a careful, balanced examination of the nature and

 2   strength of the evidence presented, as well as an evaluation of the potential impact of the evidence on

 3   the witness's credibility. Entirely missing from the Majority's reasoning is any analysis of how the

 4   ROC might have benefited the defense. That failure was due in large part to the fact that the Court

 5   of Appeals' assessment of the Record of Consultation itself was fundamentally flawed because the

 6   Majority misread the document. The Majority found that the psychiatric record had "extremely

 7   limited utility as impeachment evidence," People v. Fuentes, 12 N.Y.3d at 265, 879 N.Y.S.2d at 377,

 8   believing that it was "unclear" that G.C.'s suicidal thoughts mentioned in that document were not

 9   simply "the result of having been raped only hours earlier," id. at 264, 879 N.Y.S.2d at 377. However,

10   the Record of Consultation stated precisely that G.C. "report[ed] depression x 2y and ideas of killing

11   herself since then" (Court Exhibit A-1 (emphases added)), and the State concedes that "x 2y" means

12   extending for "two years" (State's brief on appeal at 48 ("Fuentes is correct that New York Court of

13   Appeals mistakenly concluded that the record of consultation was unclear as to whether the

14   complainant's suicidal thoughts were present before the incident . . . . [T]he record of consultation

15   shows that her suicidal thoughts were present as early as two years before the incident.")).

16                  Thus, the suppressed psychiatric record stated unambiguously that on January 27,

17   2002, G.C. told the hospital psychiatrist that she had been depressed and suicidal for two years. This

18   information was consistent with the Record of Consultation's notation of "Dysthymic Disorder" (Court

19   Exhibit A-1), a condition whose "essential feature," according to the American Psychiatric

20   Association's Diagnostic & Statistical Manual of Mental Disorders (Fourth Edition) ("DSM-IV")--

21   which is "an objective authority on the subject of mental disorders," Fuller v. J.P. Morgan Chase &

22   Co., 423 F.3d 104, 107 (2d Cir. 2005)--is a "chronically depressed mood that occurs for most of the

23   day more days than not for at least 2 years," DSM-IV at 345, with symptoms that may include "low


                                                       24
 1   self-esteem," id. at 345, 347. Among "the most commonly encountered symptoms in Dysthymic

 2   Disorder may be feelings of inadequacy" and "excessive anger," id. at 346; and the "chronic mood

 3   symptoms may contribute to interpersonal problems or be associated with distorted self-perception,"

 4   id. at 347.

 5                   Thus, while the Court of Appeals majority, not recognizing the actual content of the

 6   psychiatric record, viewed its impeachment value as "at best, minimal," the information as to G.C.'s

 7   chronic depression and Dysthymic Disorder would have, inter alia, provided a way to cross-examine

 8   G.C. as to her mental state, and potentially corroborated Fuentes's account of her behavior as

 9   "unstable" and "erratic" when he declined to see her again, to wit, being angry and volubly upset at

10   being rejected. (Tr. 757-58.) And, importantly, timely disclosure of the ROC would have provided

11   defense counsel with an opportunity to seek an expert opinion with regard to the ROC's indication of

12   other significant symptoms, in order to establish reasonable doubt in the minds of the jurors because

13   of G.C.'s predisposition toward emotional instability and retaliation--an opinion he was able to obtain

14   after he eventually learned of the psychiatric record but not in time to present it to the jury.

15                   In short, given the Majority's inaccurate reading of the ROC, its application of the

16   Brady principles to the instant case was objectively unreasonable because of its inability to make a

17   reasonable assessment of the benefits to the defense of exploring G.C.'s mental state as revealed in

18   the ROC.

19                   Second, the Majority also found that suppression of the Record of Consultation did not

20   result in prejudice in part because of "the strength of the People's case," stating that Fuentes's version

21   of the events was "implausib[le]," People v. Fuentes, 12 N.Y.3d at 265, 879 N.Y.S.2d at 377, and

22   "was contradicted in several key respects," id. at 264, 879 N.Y.S.2d at 377. This did not reflect a

23   careful, balanced, or fair examination of the nature and strength of the evidence presented, for it both


                                                        25
 1   overstated the strength of the State's case and disregarded evidence that supported the plausibility of

 2   Fuentes's version.

 3                   Contrary to the Majority's depiction, the State's other evidence was not overwhelming.

 4   In only one respect was Fuentes's version contradicted by evidence other than the testimony of G.C.

 5   herself. As there was no disagreement that intercourse in fact occurred, the presence of semen in

 6   G.C.'s vagina did not contradict Fuentes's version. As the State's DNA expert testified, "there isn't"

 7   a test for whether a sexual encounter was "consensual" (Tr. 618-19); "[a]ll I can tell you is his semen

 8   is present" (id. at 619).

 9                   Nor did the other medical evidence contradict Fuentes's version, for there was no

10   affirmative scientific evidence that force had been used against G.C. The hospital examination

11   revealed no trauma or abnormality, external or internal, in G.C.'s pelvic area--or indeed anywhere on

12   her body. Instead, the State's expert medical evidence consisted of testimony that the "absence" of

13   trauma (and the lack of a prompt rape report) did not mean that there had not been rape.

14                   Tammy Little's testimony that G.C. left Manhattan with Tammy and family was the

15   only evidence, other than G.C.'s own testimony, that contradicted Fuentes's version of the events. As

16   the Court of Appeals dissenters noted, credibility was central; and indeed, the jury, during its

17   deliberations, requested rereading of the testimonies of various witnesses, including Tammy (see

18   Tr. 859, 872). If the jury had also had before it the information from G.C.'s psychiatric record that

19   was consistent with Fuentes's testimony, it could well have questioned the credibility of Tammy,

20   especially in light of her description of G.C. as coming to Tammy's home and announcing--without

21   detail--that she had been raped (see id. at 507 (Tammy's testimony that G.C. said "that she was raped";

22   "[t]hat was it"); id. at 508 ("she came in, told [us] she was raped and just left"))--and of the response

23   of Tammy and her mother, doing nothing and saying nothing (id. at 507).


                                                        26
 1                   The only other evidence that the Court of Appeals could cite as contradicting Fuentes's

2    version of the events was the testimony of G.C. herself. The Majority cited Strickler in mentioning

 3   the materiality element of a Brady claim; but this case was nothing like Strickler, where there was

 4   ample forensic evidence on the key issue (see, e.g., Part II.B. above) and the testimony of the witness

 5   in question was cumulative. Here, there was no forensic evidence of rape; G.C.'s testimony was the

 6   sine qua non of the State's case. Without her testimony, there could be no prosecution at all. The

 7   Majority could not properly conclude that the suppression of evidence impeaching G.C. would be of

 8   little value because of G.C.'s own testimony.

 9                   This is particularly so in light of several significant red flags in G.C.'s testimony, which

10   were nowhere adverted to in the Majority's opinion. For example, the Majority did not mention that

11   G.C. admitted on cross-examination that she had shared some of her personal details with Fuentes,

12   including her Honduran descent and probably her birthday (see Tr. 402-03). That testimony could

13   be viewed in a different light had the jury been aware of the ROC. In addition, there were aspects of

14   G.C.'s trial testimony describing the event that were contrary to what other witnesses testified G.C.

15   had told them. For example, she testified at trial that Fuentes pushed her into the elevator on the

16   ground floor (id. at 369-70); but Detective Litwin testified that G.C., when interviewed, told him that

17   when the elevator returned to the ground floor it was empty, that she got in, but then it stopped on the

18   second floor (see id. at 684-85; but see id. at 419-20 (G.C. denying that she had given Litwin that

19   version)). Further, G.C. testified that Fuentes had taken her cell phone, powered it down, and used

20   his sleeve to wipe it clean of his fingerprints after they went into the subway station (see Tr. 379); but

21   Officer Fedynak testified that when he and his partner interviewed G.C. on January 27, she had not

22   described that action as taking place in the subway; instead, G.C. told them Fuentes took her phone

23   and wiped it off in the elevator on the way down after she and Fuentes had left the roof (see id.


                                                         27
 1   at 465)--action that would seem to have been impossible if, as G.C. testified at trial (see id. at 376-77),

 2   he was holding a knife to her neck during that entire time. In addition, Weekes, a retired police

 3   detective, testified that G.C. told him (though at trial she denied so telling him (see id. at 430-31)) that

 4   she had met Fuentes at the arcade, and that Fuentes "took her home" (id. at 711). Nor is it clear how

 5   Fuentes would have known to take G.C. to the roof of her building, had he just been a stranger

 6   following her home.

 7                   Lastly, in assessing Fuentes's version of the events as implausible, the Majority made

 8   no mention whatever of the fact that Fuentes told G.C. his name. G.C. testified that he told her his

 9   name was "Alex" (Tr. 378, 428); she so informed the police officers who interviewed her at the

10   hospital (see id. at 456 (testimony of Officer Fedynak)); and Fuentes testified he had told her his name

11   (see id. at 759). It was thus beyond dispute that Fuentes told G.C. his name; what was in dispute was

12   where and when that occurred. And, as an objective matter, it seems more plausible that he would

13   have told her his name when meeting and talking with her in a bar than after stalking her from the

14   subway and raping her.

15                   The Majority thus significantly overstated the strength of the State's case, and it

16   concluded unreasonably that Fuentes's version of the events was "contrary to common sense," People

17   v. Fuentes, 12 N.Y.3d at 265, 879 N.Y.S.2d at 377. At trial, the jury deliberated for two days

18   considering which version to accept, asking for, inter alia, read-backs of the testimonies of G.C.,

19   Fuentes, and Tammy. As the Court of Appeals dissenters noted, "the issue of credibility was central

20   to the jury's consideration of the case," id. at 266, 879 N.Y.S. 2d at 378. See United States v. Gil, 297

21   F.3d 93, 104 (2d Cir. 2002) (noting, where the key "question hinged on credibility," that the jury's

22   "struggl[e]" with that question--evinced by its request for read-backs of testimony--was relevant to

23   the determination of materiality). Accordingly, far from evaluating the "trial testimony as a whole,"


                                                         28
1    People v. Fuentes, 12 N.Y.3d at 264 n.*, 879 N.Y.S. 2d at 376 n.*, the Majority ignored substantial

2    aspects of the testimony, thereby overstating the strength of the State's case, and in so doing failed to

3    make a reasonable assessment of how the ROC could benefit the defense.

4                   Third, the Majority's assessment of the Record of Consultation as having "at best,

5    minimal" value was based in part on its view that the ROC would have "strengthened" the State's case

6    by corroborating G.C.'s testimony that she had walked home from the subway alone. Id. at 264, 879

7    N.Y.S.2d at 376-77. But reliance on potentially inculpatory aspects of the suppressed document is

 8   not a proper application of Brady principles. See, e.g., Strickler, 527 U.S. at 282 n.21 (rejecting the

 9   prosecution's contention that documents were not Brady material because they were "inculpatory,"

10   stating that "[o]ur cases make clear that Brady's disclosure requirements extend to materials that,

11   whatever their other characteristics, may be used to impeach a witness" (internal quotation marks

12   omitted)).

13                  Finally, the Majority failed to consider the unique importance of this evidence. We

14   do not suggest that a prior history of depression or even suicidality by itself necessarily constitutes

15   material impeachment evidence. But the Majority focused on the absence of any indication that G.C.

16   suffered from hallucinations or delusions, see People v. Fuentes, 12 N.Y.3d at 264, 879 N.Y.S.2d

17   at 377; the lack of notation as to a cognitive disorder, however, was not significant in the

18   circumstances here, where the key issue at trial was not whether G.C. was impaired as to her

19   perceptions. The question was not G.C.'s ability to identify Fuentes as the man in question but rather

20   her motivation for accusing Fuentes of engaging in conduct to which she had not consented; and the

21   Record of Consultation was pertinent to the issue of her motivation because it identified a relevant

22   mood disorder.




                                                        29
 1                   At bottom, the trial record presented two diametrically opposing versions of what

 2   happened, and the jury had to decide whether G.C.'s version of the events, despite Fuentes's version,

 3   should be believed beyond a reasonable doubt. G.C.'s testimony was the only evidence that what

 4   occurred on the rooftop was a rape rather than a sexual encounter in which she was a willing

 5   participant; Fuentes's version was that the encounter was consensual and that G.C. thereafter became

 6   angry and vindictive when it became clear that he did not want to see her again. If the jury had been

 7   aware of the psychiatric record revealing that G.C. suffered from a chronic disorder characterized by

 8   low self-esteem, feelings of inadequacy, and excessive anger--and if counsel had been able to develop

 9   this line of defense further by obtaining in time for trial a psychiatric opinion that was obtainable only

10   after the belated discovery of the withheld Record of Consultation--the jury could well have given

11   greater credence to Fuentes's version of the events.

12                   In sum, the suppressed psychiatric record provided the only evidence with which the

13   defense could have impeached G.C. as to her mental state and explained why she might have

14   fabricated a claim of rape. The Majority's failure to consider the context of this impeachment

15   evidence renders its Brady-materiality analysis objectively unreasonable.

16                   Accordingly, we conclude that the Court of Appeals majority's determination that

17   G.C.'s psychiatric record had no more than minimal value was based principally on (a) its failure to

18   understand what that Record of Consultation stated, (b) its failure to recognize weaknesses in the

19   State's case, (c) its impermissible reliance on the fact that the ROC also contained information that

20   could be considered consistent with G.C.'s accusation, (d) its reliance on the content of the testimony

21   of G.C. herself, the witness to be impeached, and (e) its failure to consider the uniquely important

22   nature of the ROC in these circumstances, where G.C. provided the only evidence that Fuentes's

23   conduct was a crime and where the ROC was the only evidence by which the defense could have


                                                        30
1    impeached G.C.'s credibility as to her mental state. In light of these failures and in light of evidence

2    in the record as a whole that was not mentioned by the Majority and that was consistent with Fuentes's

3    version of the events, we conclude that the Court of Appeals' decision that the State's suppression of

4    G.C.'s psychiatric record was not prejudicial was an objectively unreasonable application of Supreme

5    Court law. The State's suppression of the psychiatric record, which would have revealed a disorder

6    that both provided a basis for questioning G.C.'s credibility and provided further support for Fuentes's

7    version of the events, undermines confidence in the outcome of Fuentes's trial.



8                                               CONCLUSION



 9                  We have considered all of the State's arguments in support of the New York Court of

10   Appeals' decision and have found them to be without merit. The judgment of the district court is

11   reversed, and the matter is remanded for entry of a new judgment ordering that Fuentes be released

12   unless the State affords him a new trial within 90 days.




                                                       31
WESLEY, Circuit Judge, dissenting: 

       Today,  the  majority  holds  that  a  young  woman’s  struggle  with  a  minor 

depressive  disorder  is  so  obviously  damaging  to  her  credibility  in  the 

prosecution  of  her  alleged  rapist  that  there  is  no  room  for  fairminded 

disagreement.    The  majority  reaches  this  conclusion  by  speculating  about  the 

victim’s  emotional  state  based  on  symptoms  nowhere  present  in  the  record; 

instead, the majority extrapolates them from a medical text’s general description 

of  symptoms  that  may  be—but  are  not  always—present  in  people  who  suffer 

from  the  same  disorder.    The  majority’s  opinion  misapplies  Supreme  Court 

precedent  and  creates  facts  for  its  AEDPA  analysis  where  none  exist  in  the 

record.  I therefore dissent. 

       “The  writ  of  habeas  corpus  is  the  fundamental  instrument  for 

safeguarding  individual  freedom  against  arbitrary  and  lawless  state  action.”  

Harris  v.  Nelson,  394  U.S.  286,  290–91  (1969).    Yet  it  also  “intrudes  on  state 

sovereignty to a degree matched by few exercises of federal judicial authority.”  

Harrington v. Richter, 562 U.S. 86, 103 (2011).  Accordingly, in an effort to protect 

both individual liberty and federalism, a federal court may grant a writ of habeas 

corpus  in  disagreement  with  a  state  court’s  decision  only  if  that  decision  “was 



                                             1 
 
contrary  to,  or  involved  an  unreasonable  application  of,  clearly  established 

Federal law, as determined by the Supreme Court of the United States” or “was 

based  on  an  unreasonable  determination  of  the  facts.”    28  U.S.C.  § 2254(d).    In 

order to hold that a state court’s decision was an “unreasonable application” of 

federal law, a federal court must conclude “that there was no reasonable basis for 

the state court to deny relief,” Harrington, 562 U.S. at 98, and that “there [was] no 

possibility  fairminded  jurists  could  disagree  that  the  state  court’s  decision 

conflicts  with  [the  Supreme]  Court’s  precedents,”  id.  at  102.    When  considering 

the consistency of the state court decision with Supreme Court precedent, “[t]he 

more general the rule, the more leeway courts have in reaching outcomes in case‐

by‐case determinations.”  Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). 

       Accordingly,  in  reviewing  Fuentes’s  petition  for  habeas  relief  under  a 

Brady  claim,  we  grant  the  state  court  “a  deference  and  latitude  that  are  not  in 

operation  when  the  case  involves  review  under  the  [Brady]  standard  itself.”  

Harrington, 562 U.S. at 101.  Critically, our review must defer to the decision, i.e., 

the  substantive  conclusion,  reached  by  the  state  court—not  the  reasoning  it 

employed  to  reach  that  decision.    Our  Circuit  adopted  this  position  in  2001, 

stating  candidly,  “[W]e  are  determining  the  reasonableness  of  the  state  courts’ 




                                              2 
‘decision,’ not grading their papers.”  Cruz v. Miller, 255 F.3d 77, 86 (2d Cir. 2001) 

(citation omitted) (quoting 28 U.S.C. § 2254(d)(1)); accord Cotto v. Herbert, 331 F.3d 

217, 248 (2d Cir. 2003); see also Sellan v. Kuhlman, 261 F.3d 303, 311 (2d Cir. 2001) 

(“Nowhere  does  [§ 2254(d)]  make  reference  to  the  state  court’s  process  of 

reasoning.”).    The  Supreme  Court  has  reinforced  this  approach  in  two  cases 

applying  deferential  review  to  state  court  decisions  entirely  lacking  any 

explanation  of  their  reasoning.    See  Johnson  v.  Williams,  133  S.  Ct.  1088,  1094 

(2013); Harrington, 562 U.S. at 96–97.  Further, in Premo v. Moore, decided on the 

same  day  as  Harrington,  the  Court  framed  habeas  review  of  a  state  court’s 

Strickland  analysis  not  as  whether  the  state  court  had  properly  conducted  the 

analysis but “whether there [was] any reasonable argument that counsel satisfied 

Strickland’s  deferential  standard.”    562  U.S.  115,  123  (2011)  (emphasis  added).1  

Likewise,  our  sister  circuits  have  overwhelmingly  interpreted  § 2254  to  require 

deference  to  the  state  court’s  result,  not  to  the  presence  or  the  particulars  of  its 

reasoning.  See, e.g., Holland v. Rivard, 800 F.3d 224, 236–37 (6th Cir. 2015); Makiel 


1 Though Cruz left open the possibility that the state court’s analysis may be “so flawed 
as to undermine confidence that the constitutional claim had been fairly adjudicated,” 
255 F.3d at 86, this dicta cannot survive Harrington‐Premo, in which the Supreme Court 
essentially applied the same “any reasonable argument” standard regardless of whether 
the state court had offered its reasoning (Premo) or not (Harrington).  See Premo, 562 U.S. 
at 123; Harrington, 562 U.S. at 102. 


                                                3 
v. Butler, 782 F.3d 882, 906 (7th Cir. 2015); Williams v. Roper, 695 F.3d 825, 831–32 

(8th Cir. 2012); Gill v. Mecusker, 633 F.3d 1272, 1291–92 (11th Cir. 2011); Clements 

v.  Clarke,  592  F.3d  45,  55  (1st  Cir.  2010);  Hernandez  v.  Small,  282  F.3d  1132,  1140 

(9th Cir. 2002); Neal v. Puckett, 239 F.3d 683, 696 (5th Cir. 2001); Bell v. Jarvis, 236 

F.3d 149, 159 (4th Cir. 2000) (en banc); Aycox v. Lytle, 196 F.3d 1174, 1177–78 (10th 

Cir. 1999).2 

          As the majority acknowledges, the availability of writs of habeas corpus in 

federal  court  “is  a  guard  against  extreme  malfunctions  in  the  state  criminal 

justice  systems,  not  a  substitute  for  ordinary  error  correction  through  appeal.”  

Harrington, 562 U.S. at 102–03 (internal quotation marks omitted).  Therefore, to 

obtain habeas relief, 

                a state prisoner must show that the state court’s ruling 
                on  the  claim  being  presented  in  federal  court  was  so 
                lacking  in  justification  that  there  was  an  error  well 


2     Judge Posner has aptly explained the flaws of a reasoning‐focused review: 
                [It] would place the federal court in just the kind of tutelary 
                relation  to  the  state  courts  that  the  [AEDPA]  amendments 
                are  designed  to  end. . . .  A  federal  court  in  a  habeas  corpus 
                proceeding  cannot  remand  the  case  to  the  state  appellate 
                court for a clarification of that court’s opinion; all it can do is 
                order  a new  trial, though the defendant may have  been the 
                victim not of any constitutional error but merely of a failure 
                of judicial articulateness.   
Hennon v. Cooper, 109 F.3d 330, 335 (7th Cir. 1997). 


                                                  4 
              understood  and  comprehended  in  existing  law  beyond 
              any possibility for fairminded disagreement. 

Id. at 103.  This standard is “difficult to meet . . . because it was meant to be”; it is 

grounded in respect for the State’s sovereignty, its “good‐faith attempts to honor 

constitutional  rights,”  and  its  “significant  interest  in  repose  for  concluded 

litigation.”  Id. at 102–03 (internal quotation marks omitted); accord Burt v. Titlow, 

134  S.  Ct.  10,  16  (2013)  (“We  will  not  lightly  conclude  that  a  State’s  criminal 

justice system has experienced the extreme malfunction for which federal habeas 

relief is the remedy.” (alteration and internal quotation marks omitted)).  As our 

Court  has  explained  in  the  past,  “we  cannot  grant  habeas  relief  where  a 

petitioner’s  claim  pursuant  to  applicable  federal  law,  or  the  U.S.  Constitution, 

has been adjudicated on its merits in state court proceedings in a manner that is 

not manifestly contrary to common sense.”  Anderson v. Miller, 346 F.3d 315, 324 

(2d Cir. 2003).   

       The majority bases its decision in this case on what it identifies as errors in 

the New York State Court of Appeals majority’s reasoning, including misreading 

of  the  record  of  consultation  (“ROC”),  improperly  weighing  the  trial  evidence, 

and  failing  to  consider  the  “uniquely  important  nature  of  the  ROC  in  these 

circumstances.”    Majority  Op.,  ante,  at  39.    But,  as  discussed  above,  we  are  to 



                                              5 
determine  whether  there  is  “any  reasonable  argument”  that  the  ROC  was  not 

material  under  the  Brady  standard,  Premo,  562  U.S.  at  123,  not  parse  the  state 

court opinion for “deficient reasoning,” Cruz, 255 F.3d at 86.  In other words, we 

must  conclude  not  only  that  the  suppression  of  the  ROC  creates  a  “‘reasonable 

probability’ of a different result” and “undermines confidence in the outcome of 

the trial,” Kyles v. Whitley, 514 U.S. 419, 434 (1995) (quoting United States v. Bagley, 

473 U.S. 667, 678 (1985)), but that a contrary conclusion would be “so lacking in 

justification  that  there  was  an  error  well  understood  and  comprehended  in 

existing  law  beyond  any  possibility  for  fairminded  disagreement.”    Harrington,  562 

U.S. at 103 (emphasis added). 

       The majority attempts to vault over this high barrier on the assertion that 

G.C.’s  psychiatric  report  is  unquestionably  material  to  her  motives  and 

credibility—an  assertion  premised  exclusively  on  the  thin  straw  of  two  words 

contained  in  the  ROC:  “Dysthymic  Disorder,”  App.  536.    By  way  of  overview, 

dysthymic disorder is “a chronically depressed mood,” accompanied by “at least 

two  of  the  following  additional  symptoms”:  “poor  appetite  or  overeating, 

insomnia  or  hypersomnia,  low  energy  or  fatigue,  low  self‐esteem,  poor 

concentration  or  difficulty  making  decisions,  and  feelings  of  hopelessness.”  




                                             6 
DSM‐IV,  at  345.    In  other  words,  a  chronically  depressed  mood  is  the  only 

symptom  that  exists  in  every  diagnosis  of  dysthymic  disorder;  to  make  a 

diagnosis,  a  doctor  must  conclude  that  two  (or  more)  of  the  other  listed 

symptoms  are  present,  but  the  specific  two  may  vary  among  individual  cases.  

Importantly, therefore, the existence of a diagnosis alone does not indicate which 

of the possible additional symptoms are present. 

       Furthermore,  although  “chronic”  carries  a  connotation  of  severity  in 

common  parlance,  in  the  context  of  dysthymic  disorder,  it  simply  means 

“present  for  more  days  than  not  over  a  period  of  at  least  2  years.”    DSM‐IV,  at 

343;  see  also  Persistent  Depressive  Disorder  (Dysthymia),  The  Mayo  Clinic, 

http://www.mayoclinic.org/diseases‐conditions/persistent‐depressive‐

disorder/home/ovc‐20166590  (last  visited  July  11,  2016)  (characterizing 

dysthymia  as  “a  continuous  long‐term  (chronic)  form  of  depression”).  

Dysthymic  disorder  is  considered  “less  severe”  than  “Major  Depressive 

Disorder,” which involves episodes of at least two weeks in which the depressive 

mood is “present for most of the day, nearly every day.”  DSM‐IV, at 343.  The 

DSM‐IV estimates that, at any given time, three percent of the population suffers 




                                               7 
from dysthymia, and another three percent has suffered from it in the past.  See 

id. at 347. 

       The  majority’s  analysis  takes  the  general  description  of  this  disorder  and 

runs  with  it.    Without  any  evidence  that  G.C.  actually  experienced  any  such 

symptoms, the majority ominously warns that dysthymic disorder “may” also be 

accompanied  by  “feelings  of  inadequacy,”  “excessive  anger,”  “interpersonal 

problems,”  or  “distorted  self‐perception.”    Majority  Op.,  ante,  at  31  (internal 

quotation  marks  omitted).    It  then  converts  generally  associated  features  that 

“may be” present in people who suffer from this disorder into a conclusion that 

“G.C.  suffered  from  a  chronic  disorder  characterized  by  low  self‐esteem,  feelings 

of inadequacy, and excessive anger.”  Id. at 38 (emphasis added).  This analytical 

leap  is  simply  untenable:    these  symptoms  are  not  part  of  the  “Diagnostic 

Features”  of  the  disorder,  DSM‐IV,  at  345–46,  but  instead  are  part  of  the  DSM‐

IV’s “Associated Features” category, id. at 346–47, which is a category describing 

“clinical features that are frequently associated with the disorder but that are not 

considered essential to making the diagnosis,” id. at 8.  In other words, the fact 

that  these  symptoms  may  appear  in  individuals  with  the  disorder  cannot  be 

extrapolated as characteristics of the disorder for every individual suffering from 




                                             8 
dysthymic  disorder.3    No  aspect  of  the  record  here  indicates  that  the  doctor 

diagnosed G.C. with these specific associated features; while the ROC mentions 

that G.C. experienced difficulty with her mother, frequently cried, and was angry 

at herself “because she went home late and put herself at risk,” J.A. 536 (internal 

quotation  marks omitted),  these  statements  are  hardly  diagnoses  of  “excessive” 

anger or systemic “interpersonal problems.” 

       The  majority  then  says,  incredibly,  that  this  generic  description  of  the 

possible  associated  features  of  a  minor  depressive  disorder—a  disorder  that 

between  roughly  4.5  and  9.5  million  people  will  experience  this  year4—

“potentially  corroborated  Fuentes’s  account  of  her  behavior  as  ‘unstable’  and 

‘erratic’ when he declined to see her again, to wit, being angry and volubly upset 

at  being  rejected.”    Majority  Op.,  ante,  at  32  (emphasis  added).    First,  there  is 

simply no connection between the symptoms actually diagnosed in the ROC and 

this  conclusion.    Second,  potentially  corroborating  Fuentes’s  account  is  not 

enough.    To  grant  habeas  relief,  the  majority  has  to  conclude  not  only  that  the 


3 It bears repeating that, even of the diagnostic symptoms, only a chronically depressed 
mood is present in all cases of the disorder and therefore is the only symptom that can 
be logically extrapolated from the fact of diagnosis alone. 
4  See  DSM‐IV,  at  347;  Dysthymic  Disorder  Among  Adults,  National  Institute  for  Mental 
Health,       http://www.nimh.nih.gov/health/statistics/prevalence/dysthymic‐disorder‐
among‐adults.shtml (last visited July 11, 2016). 


                                               9 
suppression  of  this  record  “undermines  confidence”  in  the  verdict,  Kyles,  514 

U.S. at 434 (internal quotation marks omitted), but also that it does so to such an 

overwhelming  level  of  objective  certainty  that  no  fairminded  jurist  could 

disagree, see Harrington, 562 U.S. at 102. 

       Some  psychiatric  history  evidence  unquestionably  will  be  so  material  to 

witness  or  victim  credibility  that  the  only  objectively  reasonable  conclusion  is 

that  its  suppression  violates  Brady.    This  evidence,  however,  is  not  in  that 

category.    Cases  in  which  courts  have  held  mental  health  histories  so  clearly 

material  under  Brady  that  habeas  relief  is  warranted—including  all  the  ones  on 

which  Fuentes  relies—uniformly  show  a  significantly  higher  severity  of 

diagnosis and a significantly stronger nexus between the nature of the disorder 

and its effect on the particular witness’s credibility.  In Browning v. Trammell, for 

example, the psychiatric report described “a severe mental disorder” that made 

the  prosecution’s  “indispensable  witness”  “hostile,  assaultive,  combative,  and 

even  potentially  homicidal”  with  a  tendency  to  “blur  reality  and  fantasy  and 

project blame onto others.”  717 F.3d 1092, 1106 (10th Cir. 2013); see also Gonzalez 

v.  Wong,  667  F.3d  965,  982–84  (9th  Cir.  2011)  (holding  psychiatric  reports  to  be 

material where they detailed a history of deceitful and manipulative behavior by 




                                             10 
a witness as well as symptoms of schizophrenia, implicating his “competency to 

perceive  accurately  and  testify  truthfully”).    The  Third  Circuit  found  a  mental 

health  evaluation  of  an  eyewitness  showing  blackouts,  dissociative  tendencies, 

poor  judgment,  and  distorted  perceptions  of  reality  to  constitute  material 

impeachment evidence.  See Wilson v. Beard, 589 F.3d 651, 665–66 (3d Cir. 2009); 

cf. United States v. Pryce, 938 F.2d 1343, 1346 (D.C. Cir. 1991) (reversing conviction 

based  on  failure  to  permit  cross‐examination  of  an  eyewitness  on  the  basis  of 

recent  hallucinations).    The  Ninth  Circuit  held  that  the  withholding  of  expert 

reports on a developmentally disabled victim’s ability to understand consent was 

sufficiently  material  to  warrant  habeas  relief.    See  Bailey  v.  Rae,  339  F.3d  1107, 

1114–15  (9th  Cir.  2003).    Into  the  company  of  mental  health  characteristics  that 

are  clearly  and  expressly  tied  to  a  critical  component  of  witness  credibility,  the 

majority  adds  “a  chronically  depressed  mood  that  occurs  for  most  of  the  day 

more days than not for at least 2 years.”  DSM‐IV, at 345.  One of these things is 

not like the others. 

       Despite Fuentes’s arguments to the contrary, this case is not analogous to a 

single‐eyewitness case containing a withheld witness statement that the witness 

“‘would not know [the perpetrators] if [he] saw them,’” directly contradicting the 




                                              11 
witness’s statement on the stand that he had “[n]o doubt” about the defendant’s 

identity, Smith v. Cain, 132 S. Ct. 627, 629–30 (2012) (second and third alterations 

in  original)  (internal  quotation  marks  omitted).    Here,  each  side  presented  one 

corroborating  witness:    the  prosecution  presented  Tammy  Little,  who  testified 

that  Fuentes  had  not  met  G.C.  at  the  arcade  as  he  claimed,  and  the  defense 

presented  a  private  investigator,  who  testified  that  G.C.  had  told  him  that  the 

sexual activity was consensual.  Though the majority recounts at length ways in 

which G.C.’s version of events could be attacked, see Majority Op., ante, at 33–36, 

these facts were all known to the jury as a basis for contesting G.C.’s testimony.  

Nothing  in  the  ROC  contradicted  her  testimony,  nor  did  it  provide  non‐

speculative evidence that G.C.’s mental state included a propensity to react in an 

emotionally disturbed or vindictive manner to a one‐night stand’s refusal to see 

her again.5 

       Instead, both Fuentes and the majority rely on rampant speculation about 

symptoms  not  diagnosed  in  the  psychiatric  report  in  order  to  claim  its 

materiality.  None of the suppositions made about G.C.—that she would become 

irrational  after  rejection  or  that  whatever  emotional  reaction  she  had  would 

5 Fuentes’s argument that the ROC’s reference to frequent crying could have been used 
to  portray  G.C.’s  tears  on  the  stand  as  unrelated  to  her  retelling  an  account  of  sexual 
assault, see Majority Op., ante, at 14, strikes me as far‐fetched. 


                                                 12 
manifest in a false accusation of rape—is supported by the record that was before 

the state court.  See Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“[R]eview under 

§ 2254(d)(1)  is  limited  to  the  record  that  was  before  the  state  court  that 

adjudicated the claim on the merits.”).  Although Fuentes appeals to the potential 

for further investigation by defense counsel, as did the state court dissenters, the 

record provides no basis to think that further investigation would—as opposed to 

might—have  uncovered  actual  symptoms  in  G.C.  supporting  Fuentes’s 

characterization  of  her  as  emotionally  volatile  or  manipulative.    See  Wood  v. 

Bartholomew, 516 U.S. 1, 6 (1995) (per curiam) (reversing Ninth Circuit’s grant of 

habeas  relief  on  Brady  grounds  “based  on  mere  speculation”  that  suppressed 

polygraph  results  “might  have  led  respondent’s  counsel  to  conduct  additional 

discovery that might have led to some additional evidence that could have been 

utilized”).6    A  speculative  appeal  to  possible  symptoms—which  the  excluded 

document gives us no reason to believe G.C. experienced—is simply not a basis 

on  which  to  hold  a  state  court’s  decision  “so  lacking  in  justification  that  there 




6 Not until his federal habeas proceeding did Fuentes provide a report by a psychiatric 
expert—though  not  the  one  who  examined  G.C.  in  the  hospital—suggesting  what 
further investigation might have revealed.  Fuentes wisely does not rely on this report 
on appeal because, in addition to its speculative content, Cullen limits our review to the 
record before the state court, see 563 U.S. at 181. 


                                             13 
was  an  error  well  understood  and  comprehended  in  existing  law  beyond  any 

possibility for fairminded disagreement.”  Harrington, 562 U.S. at 103.  

       The majority opinion identifies no Supreme Court precedent that squarely 

addresses  psychiatric  reports  in  the  Brady  context,  such  that  finding  no 

materiality  here  can  be  truly be  called “an unreasonable  application  of[]  clearly 

established  federal  law,  as  determined  by  the  Supreme  Court  of  the  United 

States.”  28 U.S.C. § 2254(d)(1); see also Smith v. Wenderlich, No. 14‐3920, 2016 WL 

3457618,  at  *6  (2d  Cir.  June  24,  2016)  (Kearse,  J.)  (“When  there  is  no  Supreme 

Court  holding  on  a  given  issue,  ‘it  cannot  be  said  that  the  state  court 

unreasonabl[y] appli[ed] clearly established Federal law’ within the meaning of 

AEDPA.”  (alterations  in  original)  (quoting  Carey  v.  Musladin,  549  U.S.  70,  77 

(2006)).  Its only attempt is to cite Williams [Michael] v. Taylor, 529 U.S. 420 (2000), 

a case in which the Court decided the petitioner could not receive an evidentiary 

hearing on, inter alia, his claims of suppression of a psychiatric report.  Williams 

[Michael],  however,  did  not  examine  the  materiality  of  a  psychiatric  report; 

rather, it concerned whether the petitioner had developed the factual basis for his 

arguments in state court under § 2254(e)(2).  See id. at 440.  It is well established 

in federal habeas law that we must consider only the holdings, not the dicta, of 




                                            14 
Supreme Court cases.  See, e.g., Musladin, 549 U.S. at 74 (citing Williams [Terry] v. 

Taylor, 529 U.S. 362, 412 (2000)).  Concluding that Williams [Michael] implies the 

Brady  materiality  of  all  psychiatric  reports  is  not  applying  clearly  established 

federal  law.    Even  if  the  case  were  about  materiality,  however,  the  psychiatric 

report  in  Williams  [Michael]  showed  severe  mental  health  conditions,  possessed 

by  the  specific  witness  and  with  an  indisputable  impact  on  his  credibility:    the 

report  detailed  the  main  cooperating  eyewitness’s  “little  recollection  of  the 

[murders],  other  than  vague  memories,  as  he  was  intoxicated  with  alcohol  and 

marijuana at the time” and also detailed his post‐traumatic stress disorder, major 

depression,  and  overwhelming  guilt  and  shame  for  his  participation  in  the 

murders.    Williams  [Michael],  529  U.S.  at  438–39  (internal  quotation  marks 

omitted).    Like  the  examples  from  other  circuits  cited  above,  there  can  be  no 

reasonable disagreement that such information about a key eyewitness seriously 

calls into question the credibility of his testimony.  The same cannot be said for 

the  ROC,  which  itself  contains  no  information  tending  to  impeach  G.C.’s 

testimony  or  to  portray  her  as  emotionally  volatile  or  vindictive.    Williams 

[Michael]  simply  does  not  create  a  clearly  established  rule  on  the  materiality  of 




                                             15 
psychiatric  reports  and  especially  not  of  those  that  do  not  facially  impeach 

witness testimony. 

       The majority has, in essence, grounded its decision on concerns with what 

it  views  to  be  analytical  errors  in  the  Court  of  Appeals’  opinion.    But  even  a 

clearly erroneous decision does not satisfy the standard for granting the writ.  See 

Lockyer v. Andrade, 538 U.S. 63, 75 (2003).  While focusing on whether or not the 

Court  of  Appeals  accurately  analyzed  the  record,  the  majority  has  “all  but 

ignored the only question that matters under § 2254(d)(1)”—namely, “whether it 

is  possible  fairminded  jurists  could  disagree that  [the  state  court’s  decision]  [is] 

inconsistent  with  the  holding  in  a  prior  decision  of  th[e]  [Supreme]  Court.”  

Harrington,  562  U.S.  at  102  (internal  quotation  marks  omitted).    As  a  result,  the 

majority  has  committed  the  same  error  for  which  the  Supreme  Court  criticized 

the Ninth Circuit in Harrington: 

              The  Court  of  Appeals  appears  to  have  treated  the 
              unreasonableness question as a test of its confidence in 
              the result it would reach under de novo review:  Because 
              the  Court  of  Appeals  had  little  doubt  that  [the 
              petitioner’s]  claim  had  merit,  the  Court  of  Appeals 
              concluded the state court must have been unreasonable 
              in rejecting it.  This analysis overlooks arguments that 
              would  otherwise  justify  the  state  court’s  result  and 
              ignores  further  limitations  of  § 2254(d),  including  its 
              requirement  that  the  state  court’s  decision  be 



                                             16 
               evaluated according to the precedents of this Court.  It 
               bears repeating that even a strong case for relief does 
               not  mean  the  state  court’s  contrary  conclusion  was 
               unreasonable. 

Id. (emphasis added) (citations omitted).  Given that there is no specific holding 

from the Supreme Court on psychiatric records under Brady, we are left with the 

highly  general  Kyles  standard,  which  by  necessity  creates  “more  leeway  .  .  .  in 

reaching outcomes in case‐by‐case determinations.”  Yarborough, 541 U.S. at 664.  

A  decision  that  the  ROC  does  not  create  a  reasonable  probability  of  a  different 

verdict is simply not outside of that leeway.

       Perhaps it is the prosecutor’s intentional decision to exclude the ROC from 

a purported open‐file discovery without disclosing that fact to the defendant or 

to  the  court  that  draws  the  majority’s  ire.    It  is  certainly  inexcusable  for  a 

prosecutor to represent that everything has been produced when it has not—and 

even  more  inexcusable  to  answer  a  direct  question  by  the  court  by  detailing 

G.C.’s  various  physical  examinations  in  the  hospital  but  omitting  the 

psychological  evaluation.    See  J.A.  177–78.7    But—for  better  or  for  worse—the 


7  Indeed,  such  conduct  could  certainly  form  the  basis  of  professional  discipline  for 
ethical  violations.    See  22  N.Y.C.R.R.  § 1200,  Rule  3.3(a)  (“A  lawyer  shall  not 
knowingly . . . make a false statement of fact or law to a tribunal or fail to correct a false 
statement of material fact or law previously made to the tribunal by the lawyer . . . .”); 
id. Rule 3.4(a)(1) (“A lawyer shall not . . . suppress any evidence that the lawyer or the 
client has a legal obligation to reveal or produce . . . .”); id. Rule 3.8(b) (“A prosecutor . . . 

                                               17 
Supreme Court has told us that no greater remedy is available under Brady for a 

prosecutor’s  intentional  violation  of  constitutional  standards  than  for  an 

inadvertent  one.    See  Brady  v.  Maryland,  373  U.S.  83,  87  (1963).    Thus,  we  are 

bound  to  the  narrow  questions  of  whether  the  evidence  was  favorable, 

suppressed, and material.  See Poventud v. City of New York, 750 F.3d 121, 133 (2d 

Cir.  2014)  (en  banc).    In  no  universe  does  a  conclusion  that  this  one‐page, 

minimally  probative  document  is  not  prejudicial  under  Brady  constitute  an 

“extreme  malfunction[]  in  the  state  criminal  justice  system[]”;  instead,  the 

majority has engaged in “ordinary error correction” of the kind we are forbidden 

by Congress to undertake.  Harrington, 562 U.S. at 102 (internal quotation marks 

omitted).    And  in  making  just  such  an  error  correction,  the  majority’s 

dissatisfaction  with  the  prosecutor’s  conduct  and  the  state  courts’  treatment  of 

the  record  has  led  to  its  misapplication  of  § 2254(d)(1)  and  Supreme  Court 

precedent framing the deferential nature of our habeas review. 


shall make timely disclosure . . . of the existence of evidence or information known to 
the prosecutor . . . that tends to negate the guilt of the accused, mitigate the degree of 
the  offense,  or  reduce  the  sentence,  except  when  relieved  of  this  responsibility  by  a 
protective  order  of  a  tribunal.”);  id.  Rule  4.1  (“[A]  lawyer  shall  not  knowingly  make  a 
false statement of fact or law to a third person.”).  Accordingly, I have directed the Clerk 
of the Court to forward copies of the majority opinion and this dissent to the Grievance 
Committee  for  the  Second,  Eleventh,  and  Thirteenth  Judicial  Districts  in  the  Second 
Department  in  order  that  they  may  consider  whether  the  prosecutor  in  this  case 
breached her ethical obligations in a manner warranting professional discipline. 


                                                 18 
Accordingly, I dissent. 




                           19